Mr. Justice MacLeary
delivered the following opinion of the court:
In the month of October last the applicants were convicted in the conrt of the-justice of the peace for the Western district of Ponce, of a breach of the peace, and were fined in the sum of twenty-five dollars, from which judgment they took an appeal to the Disrict Court of Ponce, where the case was reheard in accordance with the statutes, on the 23d of December, and the judgment of the lower court was afifrmed, fixing the fine at twenty-five dollars and costs. The judgment of the district court was rendered by a majority of the three judges, the presiding judge of that court filing a dissenting opinion.
There is no doubt that the justice of the peace had jurisdiction to try this case in the first place, and that the district court had final jurisdiction to decide the same on appeal, and from such judgment there is no appeal to this court. (See section'59 of the Code of Criminal Procedure.)
The application for habeas corpus in this cáse is a voluminous document, much longer than necessary, and is subject to criticism in several particulars. In the first place, applications for habeas corpus should be confined to a plain state*189ment of the facts, in accordance with, section 470 of the Code of Criminal Procedure. The second paragraph of that section is not intended to indicate that counsel should make a lengthy-legal argument in the application to show the illegality of the imprisonment. Arguments can he filed, if necessary, on the trial of the case, hut they have no proper place in the application itself.
This application is made by Señor Don Herminio Díaz Navarro, who styles himself a member of the professional firm of Díaz & Texidor, and attorney for Eleuterio Cintron and José Mayaza. It is true that the statute above referred to allows the application to be made either by the prisoner himself or by his representative, or some person in his behalf, but the practice in the United States, and as I conceive the proper practice, is that in all cases where it is practicable the application should be signed and sworn to by the prisoner himself, and should speak in his behalf. It does not provide any particular form as necessary in preparing the petition, and the prisoner himself, if able to write, could, if necessity required, prepare an informal statement which would serve as a petition for habeas corpus. If the prisoner is insane or beyond the reach of his counsel, or if for any other reason he cannot make the application, then the same can be made by counsel, but not otherwise.
The section above referred to requires the petition to be verified by the party making the application. This petition is sworn to by Mr. Diaz, before his partner, Mr. Jacinto Texi-dor, as a notary. This is a vicious practice and should not be followed. It is disallowed and disapproved in many, if not all of the States of the American Union. Applications for habeas corpus ought properly to be sworn to before the secretary of this court, or some other officer authorized to administer oaths, but certainly they should not be made by one member of a firm and sworn to before another member of the same firm.
*191These observations are proper inasmuch as the writ of' hateas corpus is a new remedy in this Island, and the practice is just beginning to be settled, and it is deemed of the utmost importance that it should he settled properly in the early stages of decisions on that subject.
The lengthy petition filed treats the subject as if the writ of hateas corpus were another method of appeal, or writ * of error, and involves the dissenting opinion of the presiding judge of the district court, and the objections made to the decision of the associate judges.
This is altogether an erroneous view of the writ of hateas corpus. It was never intended to he used for the purpose of an appeal or writ of error. Its object is solely to free from illegal restraint any person who is suffering imprisonment. It does not attempt to punish the respondent, or to afford the applicant redress for his illegal detention. “It was not framed to retry issues of fact, or to review the proceedings of a legal trial. It cannot be used as a substitute for appeal, or for a writ of error or certiorari. Errors and irregularities of procedure not going to the question of jurisdiction are not reviewable on hateas corpus.” (Church on Habeas Corpus, sec. 87.)
There is no question that this is sound doctrine, as it has been announced by many of the highest courts of the country; among others, the Supreme Court of California, in the case of Bird, Ex parte, 19 California, 130, and the Supreme Court of Texas, in the ease of Darrah v. Westerlage, 44 Texas, 88. This principle was also announced and acted on by this court in the case of Antonio Torres, Ex parte, decided herein on the 25th of November last.
Besides, the statutes of Porto Rico are clear and explicit as to the cases in which the writ of hateas corpus should be granted, and as to the reasons which should govern this court in enlarging the prisoner on the trial of such writ. Section 482 of the Code of Criminal Procedure reads as follows:
*193“The court or judge, if tbe time during which, such party may : be legally detained in custody has not expired, must remand such party, if it appears that he is detained in custody:
“1. By virtue of process issued by the court or judge of the United States District Court, in a ease where such court or judge has exclusive jurisdiction; or
“2. , By virtue of a warrant or final judgment or decree of any competent court of criminal jurisdiction, or of any process issued, upon such warrant, judgment or-decree.”
The following section 483 states that if it appears on the return of the writ that the prisoner is in custody by virtue of process from any court of Porto Rico, or judge or officer thereof, such prisoner may be discharged in any of the following cases, subject to the restrictions of the preceding section:
“1. When the jurisdiction of such court or officer has been exceeded. ’ ’
Then follow six more paragraphs which have no application to this case.
It is contended that the district court exceeded its jurisdiction in convicting these defendants for.breach of the peace, because the proofs made before the district court did not exactly correspond with the affidavit on which the prisoners were originally arrested. This, however, would not oust the district court of jurisdiction. The district court may have been in error in finding the defendants guilty, still- this court would not be justified, in a proceeding on habeas corpus, in liberating the prisoners for that reason.
But I do not wish to be understood as saying that the district court has committed any error. The prisoners were convicted of a breach of the peace in the lower court, and the fine remained the same in each court. Their words and *195actions, which, were constrned by the police officer who made the affidavit into an insult to the Governor, might have been the same which they were found to have uttered and committed on the trial in the district court. It mates no difference whether they were or not, the offense was the same, which was a breach of the peace.
Let us examine the statutes applicable to the case under consideration. Section 3, Code of Criminal Procedure, provides that cases appealed to the district court from courts of the justice of the peace “shall be tried on the original complaint and warrant,” (Revised Statutes and Codes of Porto Rico, pp. 621, 622.)
Section 286 of the same Code provides that “the jury may find the defendant guilty of an offense the commission of which is necessarily included in that with which he is charged.” (Revised Statutes and Codes of Porto Rico, p. 686.)
Section 386 of the Penal Code defines the offense of disturbance of the peace and prescribes the punishment at a maximum fine of two hundred dollars and imprisonment of ninety days. (Revised Statutes and Codes of Porto Rico, p. 559.)
The offense charged in the original complaint constituted a disturbance of the peace, and of that misdemeanor the applicants were convicted both in the justice court and in-the district court on appeal. So there has been a complete compliance with the law, and no error committed.
The judgment of the district court rendered by a majority of the judges is certainly correct. The dissenting opinion of the presiding judge does not reach the merits of the ■case, but only raises technical objections which were properly disregarded by his colleagues.
It is not every erroneous judgment of the district court which can be attacked on habeas corpus, only those being. *197subject to review which are so far erroneous as to be absolutely void. An erroneous judgment can only be reviewed and corrected by writ of error or appeal, and where there is none provided by statute the judgment must stand. It bas been said by the highest courts that the judgment .of the trial court can only be attacked on habeas corpus for such illegalities as to render it void.
“If it appear in the judgment■ entered in the minutes of the court, in a criminal case, that the court had jurisdiction of the subject-matter and the person of the defendant, the judgment is not void, however erroneous it may be, unless it is so uncertain in its terms as to be void on that ground.”
“Illegality denotes a complete defect in the proceedings.” (Gibson Ex parte, 31 Cal. 625, 627 and 628.)
“The jurisdiction of the court trying the ease may always be impeached by showing the fact that it does not exist, but ordinarily neither error nor irregularity in- the judgment of inferior courts can be assailed on habeas corpus.
“The want of power to hear and determine, and not error or irregularity in the exercise of that power, renders a judgment void.
Winston, Ex parte, 9 Nevada, 71; Sam, Ex parte, 51 Alabama, 54; Nye, Ex parte, 8 Kansas, 99; Shaw, Ex parte, 7 Ohio State Reports, 81; 90 Am. Dec. 55.
This whole case is presented under a misapprehension of the province of the writ of habeas corpus, and is clearly an attempt to thus bring before this court the proceedings had in the district court on the trial of these defendants for a reversal of the judgment, thus making the writ of habeas corpus serve as a writ of error or certiorari, which the statutes and all the decisions plainly announce cannot be done.
It being apparent, then, from the record in this case that these applicants are detained in custody for the nonpayment of a fine properly and legally imposed upon them, by virtue of a warrant and final judgment of a competent court of crim*199inal jurisdiction, and that the jurisdiction of such court has not been exceeded, the application for enlargement must he denied, and the prisoners should be condemned to pay all the costs of this proceeding.
The prisoners should accordingly be remanded to the custody of the keeper of the Ponce jail, in order that the sentence pronounced against them may he carried into effect.

Writ denied.

Chief Justice Quiñones and Justices Hernández and Figueras concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.